(Pór la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
A la moción de la parte apelada solicitando la desestimación del recurso interpuesto en este caso por falta de diligencia en su trami-tación, vista en enero quince con asistencia e informe de los aboga-dos de ambas partes; habiendo en consideración que si bien la tra-mitación se ha dilatado es lo cierto que el taquígrafo declara bajo juramento que sólo le faltan alrededor de treinta páginas para ter-minar la transcripción de la evidencia y que ha recibido ya el im-porte de sus honorarios, no ha lugar, con permiso de reproduciría si dentro de treinta días contados a partir de esta fecha la parte apelante no ha archivado el récord de su apelación en la Secretaría de este Tribunal.